DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 11/09/2021.  
This action is made FINAL.

2.	Claims 1-18 and 35-37 are pending in the case.  Claims 1, 18 and 35 are independent claims.  Claim 11 has been amended.  Claims 36 and 37 are newly added.


Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 

Applicant argues (claims 1, 18 and 35) Ebstyne fails to disclose select a physical location for placing a current virtual object …based on: an expected physical location to which the user moves, or where the user remains, in response to displaying the physical scene and the overlaid current virtual object to the user.

In response, Ebstyne discloses determining a new spatial position for a virtual menu displayed as an image overlay (Fig. 2), as Applicant acknowledges.  Additionally, selects a physical location for placing a current virtual object …based on: an expected physical location to which the user moves, or where the user remains, in response to displaying the physical scene and the overlaid current virtual object to the user.  


Applicant argues (claims 11, 36 and 37) Ebstyne and Miller, alone or in combination, fail to disclose the spatially dependent attribute is related to a performance of a wireless connection utilized by the AR software application and the spatially dependent attribute is at least one of: a data rate, a bandwidth, an error rate, a retransmission rate of the wireless connection.

In response, Miller teaches content of a passable world is shared when in a low bandwidth form over a wireless connection between a server system and the local computing assets coupled to the user (Para 68, 70).  Additionally, Miller discloses tracking change in position between objects moving in space is improved by use of sensors having a shorter radius between the sensors and field emitters, which is desirable in AR applications (Para 82), and by decreasing data rate of pose updates tracked by IMU in the sensors (Para 92).  Using the wireless connection having low power, the IMU data is passed to coordinate pose detection at a desirable frequency 


Applicant argues (claim 12) Green fails to disclose the spatially-dependent attribute is related to a perception by the user of sound which is rendered by the AR software application.

In response, Green teaches the rendered position of virtual objects relative to the position of the user device dynamically adjusts the audio of the rendered virtual objects (col. 4, ll. 37-44; col. 17, ll. 29-35).  Therefore, Green discloses the spatially-dependent attribute is related to a perception by the user of sound which is rendered by the AR software application as he teaches the emitted sound of the virtual object is related to its position and relative to user position.
 


	To the extent that the response to the applicant's arguments may have mentioned new portions of the prior art references which were not used in the prior office action, this does not constitute a new ground of rejection. It is clear that the prior art reference is of record and has been considered entirely by applicant. See In re Boyer, 363 F.2d 455, 458 n.2, 150 USPQ 441, 444, n.2 (CCPA 1966) and In re Bush, 296 F.2d 491, 496, 131 USPQ 263, 267 (CCPA 1961).

The mere fact that additional portions of the same reference may have been mentioned or relied upon does not constitute new ground of rejection. In re Meinhardt, 392, F.2d 273, 280, 157 USPQ 270, 275 (CCPA 1968).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 13-18, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Ebstyne et al., US 9,495,801.

Independent claim 1, Ebstyne a computing device  for supporting an Augmented- Reality, AR, software application, the computing device comprising a processing circuitry being operative to: 

select a physical location for placing a current virtual object (i.e. change the display of the virtual content displayed in the augmented reality environment to maintain a spatial relationship with the physical object – col. 2, ll. 41-53), where the current virtual object appears to be placed when overlaid onto a video sequence capturing a physical scene in the surroundings of a user  of the AR software application (i.e. the virtual content displayed in an immersive experience simultaneously presenting virtual and real objects – col. 1-2, ll. 64-5), based on: 

an expected physical location to which the user moves, or where the user remains, in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61), and 

an attribute which is spatially dependent in the surroundings of the user and which has an impact on a user experience of the AR software application (i.e. sensed/tracked user pose provides values used to reduce tracking errors that 

Claim 2, Ebstyne discloses the computing device according to claim 1, the processing circuitry being operative to select the physical location for placing the current virtual object by: 
for at least one candidate physical location for placing the current virtual object (i.e. predicted user poses control the display of virtual content – col. 2, ll. 55-59): 

determining the expected physical location which the user assumes in response to displaying the physical scene and the current virtual object, overlaid such that it appears to be placed at the candidate physical location, to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61), and 

evaluating a value of the spatially-dependent attribute at the expected physical location (i.e. sensors track estimated poses over time – col. 3,ll. 3-5; the tracking error of each sensor is evaluated – col.3, ll. 39-42), and selecting the physical location for placing the current virtual object based on the plurality of values of the spatially-dependent attribute evaluated at the at least one candidate physical location (i.e. change the display of the virtual content displayed in the augmented reality environment to maintain a spatial 



Claim 13, Ebstyne discloses the computing device according to claim 1, the processing circuitry being further operative to overlay the current virtual object onto the video sequence capturing the physical scene, such that the overlaid current virtual object appears to be placed at the selected physical location (i.e. display content in an augmented reality environment while viewing the physical environment – col. 5-6, ll. 59-9).  


Claim 14, Ebstyne discloses the computing device according to claim 13, the processing circuitry being further operative to display the video sequence capturing the physical scene and the overlaid current virtual object to the user (i.e. display augmented reality environment - Fig. 2).  


Claim 15, Ebstyne discloses the computing device according to claim 1, wherein the video sequence is captured by a camera worn by the user (i.e. camera captures environment – col. 7, ll. 20-24), such that a field-of- view of the camera is correlated with 


Claim 16, Ebstyne discloses the computing device according to claim 1, wherein the display is worn by the user (i.e. display to the user via HMD – Fig. 5).  



Claim 17, Ebstyne discloses the computing device according to claim 1 , being any one of: a gaming server hosting the AR software application, a virtual-reality headset, a head-mounted display, a mobile phone, a smartphone, a mobile terminal, a personal computer, a laptop, a tablet, and a gaming console (Fig. 1, 5).


Claim 18, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 35, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 as applied to claim 1 above, and further in view of Paul Hoover et al., US 2018/0045963 A1.

Claim 3, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2)

Ebstyne fails to disclose the expected physical location which the user assumes is within a predetermined range of the candidate physical location.

Hoover discloses he computing device according to claim 2, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is within a predetermined range of the candidate physical location (i.e. user movement is within a threshold distance of the displayed virtual object to interact with/change position of the virtual object – Para 33, 112).  

It would have been obvious at the effective date of invention to combine Hoover’s 




Claim 4, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2).

Ebstyne fails to disclose the expected physical location which the user assumes is determined based on a type of the current virtual object.

Hoover discloses the computing device according to claim 2, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is determined based on a type of the current virtual object (i.e. user movement changes with the interaction with type of players/characters, e.g. friends/enemies, and changes the attachment/placement of the virtual object – Para 33).  


It would have been obvious at the effective date of invention to combine Hoover’s 
the expected physical location which the user assumes is determined based on a type of the current virtual object with the method of Ebstyne because user/game movement that coincides with types of movement for moving virtual objects as the user position is modified based on the type of player the user encounters when interacting with the virtual object provides improved display control of positioning virtual objects in correspondence with user movement (Hoover, Para 33).


Claim 5, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61); displaying the virtual object within the user’s view and spatially positioning the virtual object relative to a physical object (Fig. 2).

Ebstyne fails to disclose the expected physical location which the user assumes is determined based on information pertaining to expected behavior of users of the AR software application in response to displaying a virtual object of the same type as the current virtual object to the users.  



It would have been obvious at the effective date of invention to combine Hoover’s 
the expected physical location which the user assumes is determined based on information pertaining to expected behavior of users of the AR software application in response to displaying a virtual object of the same type as the current virtual object to the users with the method of Ebstyne because providing another environment with the same virtual content and perspective view provides the benefit of accurate visualization of a scene that is passed/received by another user (Hoover, Para 83).








6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 in view of Paul Hoover et al., US 2018/0045963 A1 as applied to claim 4 above, and further in view of Keith Golden et al., US 9,782,668 B1.

Claim 6, Ebstyne discloses the user moves to an expected physical location in response to displaying the physical scene and the overlaid current virtual object to the user (i.e. track user pose – Fig. 1; col. 2, ll. 12-22 – as the user is presented game visuals – Fig. 2; col. 2, ll. 23-40; predict future user poses to determine how to change the display of the virtual content – col. 2, ll. 52-61).

Ebstyne in view of Hoover fails to disclose the expected physical location which the user assumes is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object.

Golden discloses the computing device according to claim 4, wherein the expected physical location which the user assumes in response to displaying the physical scene and the overlaid current virtual object to the user is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object (i.e. determine user future/predicted travel path/position based on stored information of user’s travel path to view previous/known virtual content - col. 3, ll. 55-64; col. 4, ll. 27-33; col. 17, ll. 32-38; Fig. 7, 8; assess real world conditions including current and past player locations to determine placement of virtual content – col. 4, ll. 14-27; col. 6, ll. 1-12; col. 14, ll. 3-20).

It would have been obvious at the effective date of invention to combine Golden’s expected physical location which the user assumes is determined based on a learned behavior of the user in response to previously displayed virtual objects of the same type as the current virtual object with the method of Ebstyne in view of Hoover because tying the locations of virtual elements to real world conditions, such as previous user travel paths, ensures players find virtual elements to interact with and improves the link between the real and virtual worlds (Golden, col. 4, ll. 28-40).




Claims 7-11 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 as applied to claim 1 above, and further in view of Samuel Miller et al., US 2017/0205903 A1.


Claim 7, Ebstyne discloses obtain one or more values of the spatially- dependent attribute (col. 3, ll. 4-6, 16-18, 36-38) and a storage machine integrated with hardware components (Fig. 6).

Ebstyne fails to disclose retrieve, from a database, one or more values of the spatially- dependent attribute as a function of a physical location in the surroundings of the user.



It would have been obvious at the effective date of invention to combine Miller’s retrieve, from a database, one or more values of the spatially- dependent attribute as a function of a physical location in the surroundings of the user with the method of Ebstyne because accessing known stored sensor values improve determination of a position within coordinate space (Miller, Para 83).



Claim 8, Ebstyne discloses obtain one or more values of the spatially- dependent attribute (col. 3, ll. 4-6, 16-18, 36-38) and a storage machine integrated with hardware components (Fig. 6).


Ebstyne fails to disclose the computing device according to claim 1 , the processing circuitry being further operative to store, in a database, measured values of the spatially-dependent attribute as a function of physical location.



It would have been obvious at the effective date of invention to combine Miller’s store, in a database, measured values of the spatially-dependent attribute as a function of physical location with the method of Ebstyne because storing known sensor values enables improvement in determination of a position within coordinate space (Miller, Para 83).



Claim 9, Ebstyne discloses a storage machine integrated with hardware components (Fig. 6).

Miller discloses the computing device according to claim 7, wherein the database is maintained by any one of: the computing device (i.e. mapping database maintained - Para 83; Fig. 5), a Radio Access Network, RAN, node, and an Operations Support Systems, OSS, node, which Ebstyne fails to disclose.  






Claim 10, Ebstyne discloses communication with sensors and systems of the HMD display (i.e. col. 7-8, ll. 62-5; col. 8, ll. 14-23), where communication is wireless (col. 9, ll. 59-64; Fig. 6).

Ebstyne fails to disclose the computing device according to claim 1, wherein the spatially-dependent attribute is related to a performance of a wireless connection utilized by the AR software application.

Miller discloses the computing device according to claim 1, wherein the spatially-dependent attribute is related to a performance of a wireless connection utilized by the AR software application (i.e. obtain/sense pose information from a magnetic sensor or WiFi transceiver, exemplary localization resources – Para 19).  

It would have been obvious at the effective date of invention to combine Miller’s spatially-dependent attribute is related to a performance of a wireless connection with 



Claims 11, 36 and 37, Ebstyne discloses tracking errors that diminish the augmented reality experience (col. 3, ll. 4-6, 16-18, 36-38).

Ebstyne fails to disclose the computing device according to claim 10, wherein the spatially-dependent attribute is any one of: a signal strength, a data rate, a bandwidth, an error rate, a retransmission rate, and a latency, of the wireless connection.

Miller discloses the computing device according to claim 10, wherein the spatially-dependent attribute is any one of: a data rate, a bandwidth, an error rate, a retransmission rate of the wireless connection (i.e. content of a passable world is shared when in a low bandwidth form over a wireless connection between a server system and the local computing assets coupled to the user - Para 68, 70; tracking change in position between objects moving in space is improved by use of sensors having a shorter radius between the sensors and field emitters, which is desirable in AR applications - Para 82 -, and by decreasing data rate of pose updates tracked by IMU in the sensors - Para 92; using the wireless connection having low power, the IMU data is passed to coordinate pose detection at a desirable frequency - Para 97).  


It would have been obvious at the effective date of invention to combine Miller’s the spatially-dependent attribute is at least one of: a data rate, a bandwidth, an error rate, a retransmission rate of the wireless connection with the method of Ebstyne because each determines the best result of an attribute of the pose information obtained from a resource, which Miller discloses a WiFi transceiver is an exemplary resource to provide a realistic AR experience with improved virtual content placement (Para 84).  




Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Ebstyne et al., US 9,495,801 as applied to claim 1 above, and further in view of Jeffrey Green, US 10,943,395 B1.


Claim 12, Ebstyne discloses spatially-dependent attribute sensing/tracking user pose ( col. 3, ll. 4-6, 16-18, 36-38; col. 4, ll. 36-40).

Ebstyne fails to disclose wherein the spatially-dependent attribute is related to a perception by the user of sound.

Green discloses the computing device according to claim 1, wherein the spatially-dependent attribute is related to a perception by the user of sound which is rendered by the AR software application (i.e. dynamic adjustment of audio based on tracked user position – col. 4, ll. 38-44; col. 17, ll. 29-35).  

It would have been obvious at the effective date of invention to combine Green’s spatially-dependent attribute is related to a perception by the user of sound with the method of Ebstyne because adjusting sound with user positional changes and virtual object positioning provides improved realism and a virtual experience with a variety of outcomes (Green, col. 17, ll. 13-16; col. 18, ll. 7-12).


 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619